Exhibit 10.1

TRANSITION EMPLOYMENT AGREEMENT

This Transition Employment Agreement (“Agreement”) is between George S. Corona
(“Employee”) for himself, his heirs and personal representatives, and Kelly
Services, Inc. and its affiliates, and successors in interest (collectively
referred to as “Employer”).

RECITALS

A.    Employer has employed Employee as a senior executive for many years;

B.    Employee will cease his role as President and Chief Executive Officer
effective at the end of the day on September 30, 2019 (the “Officer End Date”)
and will continue as a member of the Employer’s Board of Directors (the “Board”)
through at least his current term ending May 2019.

C.    Employee will continue to provide services to the Employer in the manner
directed by Peter W. Quigley (the “Incoming CEO”) and the Board to assist with
the transition of the Incoming CEO and with any additional projects during a
transition period, which starts October 1, 2019 and is expected to end on or
before June 30, 2020, as determined by the Employee and Employer (the
“Transition Period”).

D.    Employee is eligible for certain benefits in accordance with the
Short-Term Incentive Plan (the “STIP”) and the outstanding Performance Awards
and Restricted Awards (consisting of Restricted Shares and Restricted Share
Units) granted pursuant to the Employer Equity Incentive Plan (the “EIP”),
subject to certain restrictive covenants in favor of Employer as a condition to
the receipt of such amounts payable pursuant to the EIP;

E.    Employee and Employer provide for the orderly transition of Employee’s
employment and existing responsibilities, for the future partial and full
payment by Employer, and vesting of, the remaining Performance Awards and
Restricted Awards to the extent earned pursuant to the EIP, and for the future
partial payment of the STIP for 2019.

Based on the foregoing Recitals, which Employee and Employer accept as true and
as part of the basis for this Agreement, and in consideration of and in reliance
upon the representations and promises in this Agreement, Employee and Employer
agree as follows:

1.    Cessation as President and Chief Executive Officer.

(a)    Final Day as President and Chief Executive Officer. Employee’s term as an
officer of the Employer ends on the Officer End Date.

(b)    Continuation of Certain Compensation and Benefits. Employee will continue
to receive certain compensation and benefits during the Transition Period, as
provided in Section 2 of this Transition Agreement, except that the following
provisions describe the future partial payment by Employer of the STIP for 2019
and the future partial and full payment and vesting of the Performance Awards
and Restricted Awards outstanding on the Officer End Date:

 

1



--------------------------------------------------------------------------------

  1)

With respect to the STIP for 2019, the Employee will receive 9/12 of the amount
payable pursuant to the original performance metrics, representing the nine
months of the twelve-month 2019 performance period that he was in the CEO role,
with such amount payable no later than March 15, 2020;

 

  2)

With respect to Awards granted pursuant to the EIP (consisting of the
Performance Awards, Restricted Shares and Restricted Share Units outstanding on
the Officer End Date), the following amounts shall be paid on the dates stated
herein.

(A)    With respect to the three outstanding Performance Awards granted to
Employee during 2017, 2018, and 2019, Employee can receive a payout as soon as
practical following the date after the end of each Performance Period when the
Committee determines the Management Objectives that are attained, if any, which
will be no later than March 15 of each such subsequent year. These pro rata
Performance Awards are paid based on the portion of such award that would have
been earned taking into account the level of Management Objectives attained for
each Performance Period and based on the Employee’s continued service through
the date that the Employer certifies the results. These payouts are calculated
consistent with the terms of the Performance Awards and, in those situations
where the Employee does not continue service through the date that the Employer
certifies the results, then taking into account whether the Employee has
attained Normal Retirement Eligible, as defined in each such award, during a
Performance Period.

For each Performance Award outstanding when the Employee has attained Normal
Retirement Eligible during a Performance Period, the awards state that the pro
rata amount payable is the whole number of months that Employee has been
employed during a Performance Period divided by 36.

To illustrate, assuming that the Transition Period ends on March 31, 2020, the
calculation of the amount payable will be as follows:

(i) For the Performance Award granted in 2017, the full amount of the calculated
award will be payable and the payment will be made during 2020 and prior to
March 15, 2020. If the Transition Period should end prior to the date that the
Management Objective results are certified and the Employee has not attained
Normal Retirement Eligible, no payout for this award will be made.

(ii) For the Performance Award granted in 2018, no payout of the award will be
made. If the Transition Period should continue through June 30, 2020, the
Employee will attain Normal Retirement Eligible and the Employee will receive a
pro rata amount of the award representing 30/36 based on the Management
Objectives attained, with the payment made during 2021 and prior to March 15,
2021.

 

2



--------------------------------------------------------------------------------

(iii) For the Performance Award granted in 2019, a pro rata amount of the award
representing 15/36 based on the Management Objectives attained, with the payment
made during 2022 and prior to March 15, 2022. The pro rata amount takes into
account the Normal Retirement Eligible definition used in the Performance Award
granted in 2019.

(B)    With respect to the four outstanding Restricted Awards (consisting of the
Restricted Shares and Restricted Share Units), such awards continue to vest for
as long as the Employee remains an employee and any outstanding awards at the
end of such period are forfeited. The vesting of the Restricted Awards is
dependent on Employee providing service as an employee (taking into account the
Transition Period) through each anniversary of the grant of such award.

To illustrate, assuming the Transition Period ends on May 29, 2020, the
remaining portion of each outstanding Restricted Award will be forfeited as
follows:

(i) For the Restricted Award granted in 2016, the entire award will have vested
by February 2020.

(ii) For the Restricted Award granted in 2017, 75% of the award will have vested
and the related distribution made by February 2020 and May 2020 and the
remaining unvested 25% will be forfeited.

(iii) For the Restricted Award granted in 2018, 50% of the award will have
vested and the related distribution made by February 2020 and the remaining
unvested 50% will be forfeited.

(iv) For the Restricted Award granted in 2019, 25% of the award will have vested
and the related distribution made by February 2020 (provided that the Management
Objective for 2019 is achieved) and the remaining unvested 75% will be
forfeited.

 

  3)

With respect to any amount payable pursuant to the Management Retirement Plan,
such amounts will be paid out consistent with the terms of the Election
Agreements filed by Employee, taking into account the continuous service during
the Transition Period, and the current Election Agreement remains in effect in
accordance with such Plan.

 

3



--------------------------------------------------------------------------------

  4)

With respect to Employer’s Senior Executive Severance Plan dated March 31, 2017,
the Employee will no longer be a participant in such plan after September 30,
2019, and no other severance benefits are payable to Employee. Whenever the
Transition Period ends, the cessation of the Employee’s services is not a
termination by the Employer.

 

  5)

Employee shall be covered under Employer’s medical, dental, and welfare benefits
plans through the Transition Period to the extent permitted by such
arrangements, subject to further discussion with the Employee.

2.    Continuation as Non-Executive Employee.

(a)    During the Transition Period, Employee will continue to provide services
to the Employer as directed by the Incoming CEO and the Board at an expected
average level of 1–3 days per week and, in exchange, Employee will receive a
monthly amount of $15,000 to be paid consistent with the Employer’s payroll
practices.

(b)    Employee, the Incoming CEO and the Board will determine if the Transition
Period will cease before June 30, 2020.

(c)    Employee will continue as a member of the Board during the Transition
Period up through the Employee’s current term as a member of the Board and
thereafter as provided by the Board.

(d)    Employee will not receive any additional awards pursuant to the STIP and
the EIP for the period commencing with 2020.

3.    Knowing and Voluntary Acceptance.

(a)    Advice of Counsel. By this provision, Employer is advising Employee in
writing to consult with an attorney of Employee’s choice, before signing this
Agreement.

(b)    Knowing and Voluntary Acceptance. Employee has carefully read this
Agreement, understands it, and is entering it knowingly and voluntarily.

(c)    No Reliance on Any Other Representation. In signing this Agreement,
Employee has not relied upon any Employer representation or statement, either
oral or written, about the subject matter of this Agreement that is not set
forth in this Agreement.

4.    Tax Withholdings. All payments to Employee that are referenced in this
Agreement are subject to tax withholding in accordance with applicable law.

 

4



--------------------------------------------------------------------------------

5.    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in the State of Michigan.

6.    Jurisdiction and Forum. To the fullest extent permitted by applicable law,
subject to ERISA, any action arising out of this Agreement or the relationship
between the parties established herein shall be brought only in the State of
Michigan Courts of appropriate venue, or the United States District Court
sitting in Michigan, and Employee hereby consents to and submits himself to the
jurisdiction of such Courts.

7.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute the same instrument.

8.    Notice. Any notices or inquiries related to or required under this
Agreement should be directed to Senior Vice President and Corporate Secretary,
999 W. Big Beaver Road, Troy, Michigan 48084.

9.    Entire Agreement. This Agreement constitute the entire agreement between
the parties related to termination of Employee’s employment with Employer,
except where a specific cross reference to another agreement is made. There are
no other promises, conditions, or understandings, either written or oral,
between Employer and Employee either with respect to the subject matter of this
Agreement or modifying the terms of this Agreement. Only a writing signed by
Employee and an authorized representative of Employer that specifically refers
to and expressly changes this Agreement can modify the terms of this Agreement.

 

KELLY SERVICES, INC.                                               
EMPLOYEE NAME /s/ James M. Polehna     /s/ George S. Corona By: James M. Polehna
    George S. Corona, an individual Its: Senior Vice President and Corporate
Secretary    

Dated: August 6, 2019                               
                                                
Dated: August 6, 2019                               
                                                      

 

5